 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
MICHAEL GELBART,                                            :                        7/12/2021
                                                            :
                                         Plaintiff,         :
                                                            :        21-CV-3315 (VSB)
                           -against-                        :
                                                            :              ORDER
THE GUARDIAN LIFE INSURANCE                                 :
COMPANY OF AMERICA et al.,                                  :
                                                            :
                                         Defendants. :
                                                            :
--------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed his Complaint in this action on April 16, 2021, (Doc. 6), and served

 Defendants with the Complaint on April 22, 2021, (Docs. 10–12). On June 17, 2021, I signed a

 stipulation extending Defendants’ deadline to answer or otherwise respond to the Complaint until

 July 14, 2021, but which does not indicate that Defendants consented to the filing of any

 amended complaint. (Doc. 17.) On July 6, 2021, Plaintiff filed a First Amended Complaint and

 an accompanying exhibit. (Docs. 18–19.)

          “A party may amend its [complaint] once as a matter of course within 21 days after

 serving it.” Fed. R. Civ. P. 15(a)(1)(A). “In all other cases, a party may amend its [complaint]

 only with the opposing party's written consent or the court's leave.” Fed. R. Civ. P. 15(a)(2).

 More than 21 days has lapsed between the time that Plaintiff served his Complaint and the time

 he filed his First Amended Complaint. The First Amended Complaint does not contain an

 accompanying motion for leave or indicate that Defendants consent to the filing. Accordingly, it

 is hereby:

          ORDERED that Plaintiff’s First Amended Complaint, (Docs. 18–19), is untimely and

 improperly filed. Rule 15 does not give parties additional time to file amended pleadings just
because opposing parties have been granted extensions to file their responsive pleadings.

         IT IS FURTHER ORDERED that if Plaintiff intends to file an amended complaint, he

must either file a motion for leave or indicate that Defendants have provided written consent, as

contemplated by Rule 15(a)(2).

SO ORDERED.

Dated:     July 12, 2021
           New York, New York                     ________________________________
                                                  VERNON S. BRODERICK
                                                  United States District Judge
